 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALAN YOCOM,                                Case No. 1:21-cv-00849-HBK
12                       Plaintiff,                      ORDER DENYING PLAINTIFF'S MOTION
                                                         FOR AN EMERGENCY TELECONFERENCE
13            v.                                         AND/OR HEARING
14    MICHAEL COUNTY OF TULARE, et al.,                  (Doc. No. 5)
15                       Defendants.
16

17          Plaintiff Michael Alan Yocom (“Plaintiff” or “Yocum”), a state prisoner, initiated this

18   action by filing a pro se complaint under 42 U.S.C. § 1983 on May 26, 2021. (Doc. No. 1). The

19   complaint alleges that various Defendants associated with the Tulare County Jail had been

20   deliberately indifferent to Plaintiff’s medical needs. (Id.). Because, Yocum did not accompany

21   his complaint with the requisite filing fee or motion to proceed in forma pauperis, on June 2,

22   2021 the Court directed Yocum within thirty (30) days to either pay the requisite filing fee or file

23   an application. (Doc. No. 3). Plaintiff has not yet paid the fees or filed an application.

24          On June 18, 2021, Plaintiff moved for an “emergency teleconference” and/or “court

25   hearing.” (Doc. No. 5). Plaintiff states a hearing is necessary to “properly address” court fees,

26   settlement, and “the current state of affairs of the Court’s derelictions in this case” and the “case

27   behind the convictions.” (Id.). Plaintiff further states from “April 22, 2021 to May 27, 2021”

28   while in the Tulare County Jail he was “literally tortured to a state of imminent death and
 1   murdered by Defendants.” (Id. at 2).

 2            The Court possesses the discretion whether to hold hearings. Norwood v. Vance, 517 F.

 3   App'x 557, 558 (9th Cir. 2013). Plaintiff has failed, as ordered, to pay the filing fee or file an

 4   application to proceed in forma pauperis. (Doc. No. 3). This matter cannot proceed if no fee is

 5   paid and no application for in forma pauperis is filed. 28 U.S.C. § 1915. After the fee is paid or

 6   Plaintiff is alternatively granted in forma pauperis status, the Court will then screen Plaintiff’s

 7   complaint pursuant to 28 U.S.C. § 1915A. If the Court determines the complaint may proceed,

 8   the Court will then direct Defendants to be served. To the extent Plaintiff wishes to discuss

 9   settlement, his motion is premature. Regarding, Plaintiff’s allegations that his life is in danger

10   due to officials at the Tulare County Jail failing to treat his medical conditions, the Court takes

11   judicial notice that Plaintiff is no longer confined in the Tulare County Jail but is housed at

12   Salinas Valley State Prison. (See Notice of Change of Address, Doc. No. 4).

13            Accordingly, it is ORDERED

14            Plaintiff’s motion for an emergency teleconference and/or hearing (Doc. No. 5) is

15   DENIED.

16
     IT IS SO ORDERED.
17

18
     Dated:      June 28, 2021
19                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
